                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ADAM FILBY,                                        CASE NO. C18-1796-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    EQUILON ENTERPRISES LLC d/b/a SHELL
      OIL PRODUCTS US, et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint motion for stipulated protective
18
     order (Dkt. No. 21). The parties are ORDERED to submit a Word version of the attached
19
     exhibits to coughenourorders@wawd.uscourts.gov.
20
            DATED this 18th day of June 2019.
21
                                                           William M. McCool
22
                                                           Clerk of Court
23
                                                           s/Tomas Hernandez
24                                                         Deputy Clerk

25

26


     MINUTE ORDER
     C18-1796-JCC
     PAGE - 1
